                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON



CHARLIE DUNCAN, AS EXECUTOR OF                  CASE NO.: 3:17-cv-00025-TMR
THE ESTATE OF PAUL W. MCVAY,
                                                JUDGE THOMAS M. ROSE
and
                                                MAGISTRATE         JUDGE      SHARON        L.
JANET FREEL, AS BENEFICIARY OF THE              OVINGTON
ESTATE OF PAUL W. MCVAY,

              Plaintiffs,

-vs-

MINNESOTA LIFE INSURANCE CO.,

              Defendant.


                                                ORDER


       Upon Plaintiff’s Notice of Withdrawal of Objection and Motion to Set Briefing Deadline,

the Court finds such Motion well taken and orders that Cross-Motions for Judgment on the

Administrative Record are due on Monday, September 9, 2019, with responsive briefs due on

Monday, September 30, 2019.

IT IS SO ORDERED.


   August 7, 2019                           *s/Thomas M. Rose
_______________                            __________________________________________

Date                                       United States District Judge Thomas M. Rose
